DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engstrom et al (US 20110016150).
Re 1, Engstrom discloses an image tag generation method (fig 12) applied to a first device (75 or 38), comprising: receiving a tag request sent by a second device (step 300, par 83); acquiring a thumbnail corresponding to the tag request (step 310, par 83); obtaining image tags by identifying the thumbnail (step 320-325, par 83); and sending the image tags to the second device (38 or 72, step 330, par 83).



Re 3, the tag request includes a storage address of the thumbnail, and, the acquiring a thumbnail corresponding to the tag request comprises: acquiring the thumbnail corresponding to the storage address from a third device (39, par 61, 67, 72).

RE 4 the second device (38 or 72 or 75) receives a tag generation instruction sent by a terminal device (10), and the second device sends the tag request to the first device based on the tag generation instruction (par 70-71).

RE 5 that the second device sends the tag request to the first device based on the tag generation instruction comprises: reading the thumbnail included in the tag generation instruction; and sending the tag request including the thumbnail to the first device (par 55-57, 83).

Re 6 that the second device sends the tag request to the first device based on the tag generation instruction comprises: reading an image identification included in the tag generation instruction as an identification to be searched for; searching for a storage address corresponding to the identification to be searched for as an address to be processed; and sending the tag request including the address to be processed to the first device (par 61, 67, 72, 83).

Re 7 the second device receives the storage address of the thumbnail and the image identification, which are sent by a third device after the third device storing the thumbnail 

RE 8, the second device acquires an image uploaded by a user, generates a thumbnail of the image, and sends the tag request including the thumbnail to the first device (par 55-57, 83).

Re 9, the second device acquires an image uploaded by the user, generates the thumbnail of the image, sends the thumbnail and an image identification to a third device for storage and receives a storage address of the thumbnail corresponding to the image identification from the third device, and sends the tag request including the storage address to the first device (par 61, 67, 72, 83).

Re 10, the obtaining image tags by identifying the thumbnail is accomplished by using a recognition model obtained by training a base model with use of a deep learning algorithm (par 83).

RE 11, the image tags comprise tags indicating at least one of a category, a subject, and content of the thumbnail (par 65-67).



RE 13, the sending a tag request to a first device comprises: acquiring an address of a new thumbnail from a third device periodically, and sending the tag request including the address of the new thumbnail to the first device; or, after receiving a prompt message from a third device, acquiring an address of a new thumbnail from the third device, and sending the tag request including the address of the new thumbnail to the first device (par 61, 67, 72, 83).

Re 14, Engstrom discloses an image tag generation method (fig 3 & 10) applied to a terminal device (10), comprising: displaying an image uploading interface; acquiring an image uploaded in the interface by a user; generating a thumbnail of the image, and sending the thumbnail, an image identification, and a tag generation instruction to a server; and receiving image tags fed back by the server, and displaying the image tags in the interface (par 57, 73-79).

RE 15, further comprising the following steps after displaying the image tags in the interface: after receiving a deleting instruction sent by the user, determining a tag to be deleted in the displayed image tags based on the deleting instruction, and deleting the tag to be deleted from the displayed image tags; or. after receiving an editing instruction sent by the user, determining a tag to be edited in the displayed image tags based on the editing instruction, editing the tag to be edited based on editing content input by the user, and displaying the edited tag in the displayed 

RE 16, the method further comprises: after receiving an uploading instruction from the user, uploading the image and the image tags displayed in the interface (step 140/240, par 57, 79).

RE 17, the server comprises: a first device, a second device, and a third device; the sending the thumbnail, an image identification and a tag generation instruction to a server comprises: sending the thumbnail and the image identification to the third device so that the third device, after storing the thumbnail, sends a storage address of the thumbnail and the image identification to the second device, and sending the tag generation instruction including the image identification to the second device, so that the second device searches for the storage address corresponding to the image identification as an address to be processed, and sends a tag request including the address to be processed to the first device so as to cause the first device to acquire the thumbnail from the third device based on the address to be processed and obtain the image tags by identifying the thumbnail; and the receiving image tags fed back by the server comprises: receiving the image tags returned by the second device, wherein the image tags are sent to the second device by the first device (par 61, 67, 72, 83).

Re 18, a server comprising a memory, a processor, and a computer program stored on the memory and executable on the processor, wherein the processor, when executing the program, implements the method according to claim 1 (Fig 2, 8, 9, 12, par 54, 55, 70).

RE 19, a server comprising a memory, a processor, and a computer program stored on the memory and executable on the processor, wherein the processor, when executing the program, implements the method according to claim 12 (Fig 2, 8, 9, 12, par 54, 55, 70).

RE 20, a terminal device comprising a memory, a processor, and a computer program stored on the memory and executable on the processor, wherein the processor, when executing the program, implements the method according to claim 14 (Fig 2, par 54, 55, 70).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christle I. Marshall whose telephone number is (571) 270-3086.  The examiner can normally be reached on Monday – Friday 7:30AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christle I Marshall/
Primary Examiner, Art Unit 2887